COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MIGUEL MORAN VALLES aka MIGUEL         )
VALLES, SAFETY NATIONAL
CASUALTY    )
CORP.
(AGENT FERNANDO RODRIGUEZ     )              
No.  08-05-00070-CV
dba
AMERICA III BAIL BONDS),                      )
                                                                              )                    Appeal from the
Appellant,                          )
                                                                              )         
34th Impact District Court
v.                                                                           )
                                                                              )          
of El Paso County, Texas
THE STATE OF TEXAS,                                     )
                                                                              )               
(TC# 2003BF222)
Appellee.                           )
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss appeal and withdraw the notice of appeal.  See Tex.R.App.P. 42.1(a)(1).  Appellant filed his notice of appeal on
February 10, 2005 in this bond forfeiture case. 
Appellant has complied with the requirements of Rule 42.1(a)(1).  The Court has
considered this cause on the Appellant=s
motion and concludes the motion should be granted and the appeal should be
dismissed.  The appeal is hereby
dismissed.
 
 
 
March
31, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.